           Case 1:20-cv-09522-ER Document 23 Filed 03/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JANE DOE,
                                 Plaintiff,
                                                                     ORDER
                   – against –
                                                                20 Civ. 9522 (ER)
JONATHAN BARAM and WARREN &
BARAM MANAGEMENT LLC,
                                 Defendants.

RAMOS, D.J.:

         Plaintiff filed this suit on November 12, 2020. Doc. 1. On February 5, 2021, the Court

granted Defendants leave to file a motion to dismiss by February 26, 2021. In a letter dated

February 26, 2021 but docketed on March 9, 2021, Jonathan Baram, appearing pro se, asserts

that the federal claims in this suit should be dismissed due to the expiration of the statute of

limitations. Doc. 22. The Court construes Baram’s letter as his motion to dismiss and

respectfully directs the Clerk of Court to classify it as such on the docket. Id. Mr. Baram is

advised that he cannot move on behalf of Warren & Baram Management LLC, as a corporation

may not appear pro se and must retain counsel to avoid default. Carlone v. Lion & the Bull

Films, Inc., 861 F. Supp. 2d 312, 318 (S.D.N.Y. 2012). Accordingly, if counsel does not appear

on behalf of Warren & Baram Management LLC within 30 days, the company may be held in

default.

SO ORDERED.

Dated:     March 11, 2021
           New York, New York

                                                              EDGARDO RAMOS, U.S.D.J.
